An appeal must be taken within six months from the date of the judgment, and, if taken later, the appellate court does not acquire jurisdiction to entertain same. Section 6127 of the Code of 1923; Rowell v. State, 166 Ala. 44, 52 So. 310; Dennis v. Currie, 142 Ala. 637, 38 So. 802. The judgment in this case was rendered February 3, 1925, and the appeal bond was not filed until November 9, 1925, more than six months thereafter. True, the bond purports to be dated as of April 4th, but it did not become effective as for the purpose of taking the appeal until filed with the clerk.
The appeal is dismissed.
Appeal dismissed.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.
                              On Rehearing.